Citation Nr: 0123219	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  95-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands, to include arthritis.

2.  Entitlement to service connection for a disability of the 
cervical segment of the spine, to include arthritis.

3.  Entitlement to service connection for a disability of the 
lumbar segment of the spine, to include arthritis.

4.  Entitlement to service connection for a disability of the 
shoulders, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active duty military service from October 
1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The claim has twice come before the 
Board in an attempt to adjudicate the claim, and twice before 
the claim has been remanded for additional development.  
Unfortunately, the claim must again be remanded for 
clarification and development. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, when the RO receives 
this remand, it should ensure that the notice and duty to 
assist provisions contained in the new law have been complied 
therewith.  See Veterans Claims Assistance Act of 2000 
[VCAA], Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  The RO should also review the claim 
to make certain that it has met all of the requirement of the 
newly promulgated rules and regulations that implement the 
provisions of the Veterans Claims Assistance Act of 2000.  

More importantly, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding whether the veteran now 
suffers from any of the claimed disabilities, conditions, or 
diseases, and if those maladies are related to the veteran's 
military service.  Such information is required by the 
Veterans Claims Assistance Act.  Therefore, on remand the 
veteran should be afforded appropriate VA examination to 
identify and comment on the etiology and existence of the 
claimed disabilities, conditions, and diseases.  The 
examinations are also necessary because there is evidence in 
the claims folder concerning the claimed disabilities 
involving the lumbar and cervical segments of the spine, the 
hands, and the shoulders, that is contradictory.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (2000) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2000) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.  Therefore, on remand the 
veteran should be afforded various comprehensive VA 
examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A), and the rules and 
regulations implementing the above Act.

2.  The veteran should be scheduled for a 
VA orthopedic  examination.  The veteran 
should be told that his attendance at the 
examination is very important to his 
claim and that if he fails to attend, his 
claim may ultimately be denied.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
should indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
reports.

The examiner should identify all 
disabilities, diseases, and conditions of 
the lumbar and cervical segments of the 
spine, as well as the hands and 
shoulders, and the examiner should 
express an opinion as to whether any of 
the found disabilities are related to the 
veteran's military service or any 
incident therein.  

The examiner must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  When it 
is satisfied that the record is complete 
and that the examinations are adequate 
for rating purposes, the claim should be 
forwarded to the RO.  

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he and his representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



